In re Yvonne Howorka Hattier, applying for stay order and for supervisory or remedial writs, Civil District Court, Parish of Orleans. No. 82-14604; Court of Appeal, Fourth Circuit. No. C-0243.
Denied. Although it appears that the ex parte order granting custody to the father should not have been granted, this application is denied because the rule for custody is presently fixed for trial on Nov. 15, and relator makes no showing that the child will suffer in the meantime. If the matter is not tried and decided on Nov. 15, relator may re-apply to this Court.
CALOGERO and DENNIS, JJ., would grant and vacate the order.